DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/30/21.
	Applicant’s amendment to claims 1 and 8 is acknowledged.
	Claims 5-7 are canceled.
	Claims 1-4 and 8 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
In view of the 35 USC 112 rejections below, the references Yamaguchi and Songs teach the amended limitations as set forth below.
Applicant’s remarks at page 6 that “The substrate (19) in Yamaguchi is large in a surface direction” is unclear.  It is not clear what is meant by “large in surface direction”.  Furthermore, the limitation “extending to outside of the first substrate” raises a 35 USC 112 issue as set forth below.

A dictionary definition of “abut” was provided a previous PTO-892 dated 9/1/21.  The word “abut” means to be “adjacent to”.  In Song’s fig. 3, the inner lead (102) abuts or is adjacent to the second substrate (upper 104/106/108/112) that comprises a metal substrate (104) that is different from sealing part (lower 112).  Claim 1 is a “comprising” claim so it does not preclude the second substrate to include a plurality of layers/elements as long as one of the layers is a ceramic, insulating resin or metal, as recited in the claim.
Furthermore, the limitation “the second substrate being a ceramic substrate, insulating resin or a metal substrate and different from the sealing part” raises a 35 USC 112 issue as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

and different from the sealing part” is indefinite.  First, it is unclear what is different from the sealing part.  Is the ceramic substrate, insulating resin or metal substrate different from the sealing part?  A ceramic substrate, insulating resin or metal substrate is a different entity from a sealing part, so it will be different from the sealing part.  Is the second substrate different from the sealing part?  A second substrate is a different entity from a sealing part, so it will be different from the sealing part.  
In claim 1, lines 8-9, the limitation “a positioning part extending from the first substrate to one side of the electronic module” is indefinite.  The preamble recites “an electronic module comprising”.  Since the electronic module comprises a positioning part, the limitation “a positioning part extending…to one side of the electronic module” indicates a part of the electronic module (-i.e. positioning part) extends to on one side of the electronic module (-i.e. extends to itself).
In claim 1, lines 12-13, the limitation “the positioning part has a lead frame proximal end part extending to outside of the first substrate in a surface direction”.  Grammatically, it is unclear what is being claimed.  Does the lead frame proximal end part extend beyond the area/boundary/lateral sidewalls of the first substrate?  
In claim 1, lines 13-14, the limitation “a lead frame extension part…extending to one side of the electronic module” is indefinite.  The preamble recites “an electronic module comprising”.  Since the electronic module comprises a lead frame extension part, the limitation “a lead frame extension part …extending to one side of the electronic module” indicates a part of the electronic module (-i.e. a lead frame extension part) extends to on one side of the electronic module (-i.e. extends to itself).
In claim 1, line 15, the limitation “wherein no electronic element is provided on the lead frame extension part” is indefinite.  All the components of the electronic module are “on” each 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, Japanese Publication No. JP 62016552 A.

Yamaguchi anticipates:
1.  An electronic module comprising (see fig. 1(b)): 
	a first substrate (19); 
	a first electronic element (13) provided on one side of the first substrate; 
	a sealing part (14) sealing the first electronic element;
	a second substrate (16/17/18) provided on one side of the first electronic element, the second substrate being a ceramic substrate, insulating resin or a metal substrate (e.g  portion 18 of the second substrate 16/17/18) and different from the sealing part (14) (e.g. Portion 18 is a 
	a positioning part (15) extending from the first substrate (19) to one side of the electronic module (e.g. The positioning part 15 is a three-dimensional object so it extends to sides in the x, y or z directions.  Also see the 35 USC 112 rejection above.), and abutting (e.g. adjacent to) a circumferential part of the second substrate (16/17/18), 
	wherein 
	the positioning part (15) is formed of a lead frame, and 
	the positioning part (15) has a lead frame proximal end part (e.g. top part of 15-3) extending to outside of the first substrate (e.g. The top part of 15-3 extends out from our outside of first substrate 19 in the vertical direction.  Also see the 35 USC 112 rejection above.) in a surface direction (e.g. vertical direction), and a lead frame extension part (15-1) provided on the lead frame proximal end part via a lead frame bent part (15-2) and extending to one side of the electronic module (The lead frame extension part 15-1 is a three-dimensional object so it extends to sides in the x, y or z directions. Also see the 35 USC 112 rejection above.),
	wherein no electronic element is provided on the lead frame extension part (e.g. If the lead frame extension part 15-1 is interpreted to be only the vertical portions adjacent 18, then there is no electronic element 13 provided on the lead frame extension part.  Also see the 35 USC 112 rejection above.)  See Yamaguchi at English Abstract, also see English machine translation pages 1-5, figs. 1-8.

    PNG
    media_image1.png
    429
    584
    media_image1.png
    Greyscale

  
8.  The electronic module according to claim 1, wherein 
	the electronic element further comprises a second electronic element (17) provided on one side of the first electronic element, and 
	a connection body (18) is provided between the first electronic element (13) and the second electronic element (17), the connection body electrically connecting the first electronic element with the second electronic element (e.g. Connection body 18 connects electronic elements 13, 17 through intervening layer 15.).  See English Abstract, also see English machine translation pages 2-3, fig. 1(b).


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, US Publication No. 2008/0073779 A1.

	Song anticipates:

	a first substrate (lower 104+314a); 
	a first electronic element (lower 108) provided on one side of the first substrate; 
	a sealing part (lower 112) sealing the first electronic element;
	a second substrate (upper 104/106/108/112) provided on one side of the first electronic element, the second substrate being a ceramic substrate, insulating resin or a metal substrate (e.g  portion 104 of the second substrate upper 104/106/108/112) and different from the sealing part (lower 112) (e.g. Portion 104 is a chip mounting pad so it is a metal part different from the sealing part lower 112.  Portion 104 is a chip mounting pad so it is also a different entity from the sealing part lower 112.  Also see the 35 USC 112 rejection above.);  and 
	a positioning part (314b/102) extending from the first substrate (lower 104) to one side of the electronic module (e.g. The positioning part 314b/102 is a three-dimensional object so it extends to sides in the x, y or z directions.  Also see the 35 USC 112 rejection above.), and abutting (e.g. adjacent to) a circumferential part of the second substrate (upper 104/106/108/112), 
	wherein 
	the positioning part (314b/102) is formed of a lead frame, and 
	the positioning part (314b/102) has a lead frame proximal end part (e.g. top part of vertical portion of 314b) extending to outside of the first substrate (e.g. The top part of vertical portion of 314b extends out from or outside of first substrate lower 104+314a in the vertical direction.  Also see the 35 USC 112 rejection above.) in a surface direction (e.g. vertical direction), and a lead frame extension part (e.g. horizontal portion of 314b+102) provided on the lead frame proximal end part via a lead frame bent part (e.g. bend part is 90 degree angle formed by vertical and horizontal portions of 314b) and extending to one side of the electronic module (The lead frame extension part that is horizontal portion of 314b+102 is a three-
	wherein no electronic element is provided on the lead frame extension part (e.g. Electronic elements 108 do not directly contact horizontal portion of 314b+102.  Also see the 35 USC 112 rejection above.)   See Song at para. [0001] – [0060], figs. 1-10.


    PNG
    media_image2.png
    449
    792
    media_image2.png
    Greyscale


2.  The electronic module according to claim 1, wherein (see fig. 3 annotated above)
	the positioning part has a protrusion part protruding inwardly (e.g. Horizontal portions 314b/102 protrude inward toward second substrate (upper 104/106/108/112)), 
	the protrusion part abuts a surface of the other side of the second substrate (e.g. Positioning part 314b/102 abuts a bottom surface of second substrate (upper 104/106/108/112)).
 
3.  The electronic module, according to claim 2, further comprising (see fig. 3 annotated above) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 1 above, in view of Foster, US Patent No. 7,245,007.

Regarding claim 4:
	Song teaches all the limitations of claim 1 above, and one of ordinary skill in the art would obviously consider in Song’s fig. 3, a tip of the positioning part (e.g. leads 314b/102) to be tapered because portion (102) thins as it moves inward toward the second substrate (upper 104/106/108/112).
	In an alternative interpretation of claim 4, the reference Foster is being introduced.
	In an analogous art, Foster teaches tips of leads (46) are tapered as shown in the plan view fig. 1A.  See Foster at col 6, ln 19–39. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Foster .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
20 January 2022